

	

		II

		109th CONGRESS

		1st Session

		S. 2060

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Voinovich (for

			 himself and Mr. Akaka) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To extend the District of Columbia College Access Act of

		  1999 and make certain improvements.

	

	

		1.5-year reauthorization of

			 tuition assistance programs

			(a)Public school

			 programSection 3(i) of the

			 District of Columbia College Access Act of 1999 (sec. 38–2702(i), D.C. Official

			 Code) is amended by striking each of the 7 succeeding fiscal

			 years and inserting each of the 11 succeeding fiscal

			 years.

			(b)Private school

			 programSection 5(f) of such Act (sec. 38–2704(f), D.C. Official

			 Code) is amended by striking each of the 7 succeeding fiscal

			 years and inserting each of the 11 succeeding fiscal

			 years.

			2.Expansion to

			 private schools nationwideSection 5(c)(1)(A)(i) of the District of

			 Columbia College Access Act of 1999 (sec. 38–2704(c)(1)(A)(i); D.C. Official

			 Code) is amended by striking the main campus through the end and

			 inserting located in the United States;.

		3.Capped

			 fundingSection 7 of the

			 District of Columbia College Access Act of 1999 (sec. 38–2706; D.C. Official

			 Code) is amended—

			(1)in paragraph (2),

			 by striking or after the semicolon;

			(2)in paragraph (3),

			 by striking the period and inserting ; or; and

			(3)by adding at the

			 end the following:

				

					(4)$33,200,000, in

				the case of the aggregate amount for fiscal year 2006 and each succeeding

				fiscal

				year.

					.

			4.Mayor's

			 reportSection 3(g) of the

			 District of Columbia College Access Act of 1999 (sec. 38–2703(g); D.C. Official

			 Code) is amended to read as follows:

			

				(g)Mayor's

				reportNot later than August 1, the Mayor shall report to

				Congress annually regarding:

					(1)The number of

				students applying for the program and the number of students graduating from

				the program.

					(2)The number of

				eligible students attending each eligible institution and the amount of the

				grant awards paid to those institutions on behalf of the eligible

				students.

					(3)The extent, if

				any, to which a ratable reduction was made in the amount of tuition and fee

				payments made on behalf of eligible students.

					(4)The progress in

				obtaining recognized academic credentials of the cohort of eligible students

				for each

				year.

					.

		

